

113 S2015 IS: Welfare Reform and Upward Mobility Act
U.S. Senate
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2015IN THE SENATE OF THE UNITED STATESFebruary 11, 2014Mr. Lee (for himself, Mr. Cruz, Mr. Vitter, and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo help individuals receiving assistance under means-tested welfare programs obtain
			 self-sufficiency, to provide information on total spending on means-tested
			 welfare programs, to provide an overall spending limit on means-tested
			 welfare programs, and for other purposes.1.Short titleThis Act may be cited as the
			 Welfare Reform and Upward Mobility Act.2.Table of
			 contentsThe table of contents
			 of this Act is as follows:Sec. 1. Short title.
				Sec. 2. Table of contents.
				TITLE I—Modifications to supplemental nutrition assistance program
				Sec. 101. Work requirements.
				Sec. 102. Termination of benefit increase.
				TITLE II—Reporting of means-tested welfare spending in President’s budget submission
				Sec. 201. Additional information in President’s budget submission.
				TITLE III—Aggregate cap for means-tested welfare spending
				Sec. 301. Definition of means-tested welfare spending.
				Sec. 302. Reports to budget committees.
				Sec. 303. Content of concurrent resolutions on the budget.
				Sec. 304. Allocations of means-tested welfare spending.
				Sec. 305. Reconciliation.
				TITLE IV—Grants to promote self-sufficiency
				Sec. 401. Grants to States.
				TITLE V—Prohibition on funding of abortion
				Sec. 501. Prohibition on funding for abortions.
				Sec. 502. Prohibition on funding for health benefits plans that cover abortion.
				Sec. 503. Prohibition on tax benefits relating to abortion.
				Sec. 504. Construction relating to separate coverage.
				Sec. 505. Construction relating to the use of non-Federal funds for health coverage.
				Sec. 506. Treatment of abortions related to rape, incest, or preserving the life of the mother.
			IModifications to
			 supplemental nutrition assistance program101.Work
			 requirements(a)Declaration   of    policySection  2  of	the	Food  and  Nutrition   Act  of	2008  (7  U.S.C.  2011)   is	amended by
			 adding at  the  end the  following: Congress	further  finds that  it should also be the purpose of the supplemental	nutrition 
			 assistance  program  to  increase  employment, to encourage healthy
			 marriage,  and to promote  prosperous	self-sufficiency, which  means	the
			  ability  of	       households to maintain  an income above the poverty
			 level	     without  services and  benefits from  the	Federal 
			 Government..(b)Definition of foodSection 3(k) of the Food and Nutrition	Act of 2008  (7 U.S.C. 2012(k)) is amended by inserting
			 before the period at the end the following: , except that  a food, food  product, meal, or other item described in this subsection	shall be
			 considered a food under  this Act only if it is a  bare essential (as
			 determined by the Secretary).(c)Other definitionsSection 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012) is amended by adding	at the end
			 the following:(w)Able-Bodied, work-Capable adult(1)In	generalThe	term	able-bodied,	work-capable adult means an individual who—(A)is  more than  18,  and  less than  63, 	years of age;(B)is not physically or mentally incapable of work; and(C)is not the full-time caretaker	of a disabled adult dependent.(2)Physically or  mentally incapable  of	workFor purposes of paragraph  (1)(B),  the term	physically or mentally incapable of work means an	individual who—(A)currently  receives benefits under  the 	supplemental  security	income program	established
			  under  title	XVI  of  the  Social  Security	     Act (42  U.S.C.  1381 
			 et  seq.)  or	another  program  that	provides recurring  benefits  to 
			 individuals because  the  individual  is  disabled  and	 unable to
			 work; or(B)has been medically certified as physically or  mentally  incapable  of	work and  who  has  a 
			 credible  pending  application  for  enrollment  in the  supplemental
			 security income program established under  title XVI of the Social	   
			 Security  Act (42  U.S.C.  1381  et  seq.)  or  another  program  that 
			 provides recurring  benefits	 to individuals because the individual is
			 disabled	and unable to work.(x)Approved offsite work activationThe term approved offsite work activation means—(1)online job preparation and training programs that are approved and monitored by the State agency;
			 or(2)job search activities that are approved by the State agency and monitored by the State to ensure
			 that an appropriate number of job applications and employer contacts are
			 performed.(y)Family headThe term family head	means—(1)a biological parent  who is lawfully present	in the United States  and resides within a
			 household    with 1 or more dependent children who are the biological
			 offspring of the parent;  or(2)in  the  absence  of  a  biological parent,   a 	step parent,  adoptive parent,	guardian, 
			 or adult relative who resides with and provides care to the 1 or  more
			 children and is lawfully present  in the United       States.(z)Family	unitThe term family unit means—(1)an  adult  residing  without  dependent  children;(2)a single-headed family with dependent children; or(3)a  married  couple  family  with  dependent children.(aa)Family	with  dependent children(1)In generalThe term  family with dependent children means a unit consisting of a family head, 1 or more dependent children, and, if applicable, the
			 married  spouse of the family head, all of  whom share meals and reside
			 within a single household.(2)Multiple  families  in	a  householdThere  may be more than  1  family with dependent  children in a single household.(bb)Married couple family  with  dependent	childrenThe term  married  couple family with  dependent children means a family with dependent children 	that  has  both a family head and  the	married 
			 spouse of  the family head residing with the family.(cc)Married spouse	of   the  family   headThe term married spouse of the family head means the  lawfully married spouse of the family head who—(1)resides with the  family head and  dependent children; and(2)is lawfully present in the United States.(dd)Member of  a familyThe term member of a  family  means  the  family  head,  married   spouse  of the family head if  present,	and all dependent
			 children within a family with	dependent children.(ee)Onsite work activation(1)In generalThe term onsite work activation	means—(A)supervised job search;(B)community service activities;(C)education  and	job training  for  individuals	who	are	family	heads	or	married 
			 spouses of family heads;(D)workfare under section 20; or(E)drug or alcohol treatment.(2)Supervised job	searchFor purposes	of	paragraph	(1)(A), 	the	term	supervised	job  search means a job search program that  has the following characteristics:(A)The  job search  occurs at  an	official location where the presence and activity of the  recipient
			  can  be  directly  observed, supervised,   and monitored.(B)The recipient's entry, time onsite, and exit from the official job search location are	recorded in
			 a manner that	prevents fraud.(C)The  recipient	is  expected to  remain 	and  undertake	job search  activities	at  the 
			 job	search	center.(D)The quantity  of time the recipient is	observed and monitored engaging in job search	at  the
			 official location is recorded for purposes	 of compliance with section
			 29.(ff)Penalty period(1)In generalThe term penalty period means either of 2 periods of 6 consecutive months during each fiscal year.(2)First penalty periodThe first penalty period of each fiscal year shall be the 6-month period beginning on October 1.(3)Second penalty periodThe second penalty period of each fiscal year shall be the 6-month period beginning on April 1.(4)AdjustmentThe entire supplemental nutrition assistance program 6-month funding allotment of a State during a
			 penalty period shall be adjusted in response to the performance of the
			 work activation program of the State during previous performance
			 measurement periods.(gg)Performance measurement period(1)In generalThe term performance measurement period means either of 2 periods of 6 consecutive months during each fiscal year.(2)First performance measurement periodThe first performance measurement period of each fiscal year shall be the 6-month period beginning
			 on October 1.(3)Second performance measurement periodThe second performance measurement period of each fiscal year shall be the 6-month period beginning
			 on April 1.(hh)Program-Eligible adult without dependent childrenThe term program-eligible adult without dependent children means a work-capable adult without dependent children who—(1)receives program benefits for 1 month; and(2)has maintained less than 120 hours of paid employment during that month.(ii)Program-Eligible family unitThe term  program-eligible family unit means—(1)a program-eligible adult without dependent children;(2)a program-eligible single-headed family with dependent children; or(3)a program-eligible married couple with dependent children.(jj)Program-Eligible married couple with dependent childrenThe term program-eligible married couple with dependent children means a work-capable married couple family with dependent children that—(1)receives program benefits for 1 month;	and(2)has maintained less than 120 hours of paid employment between the family head and the married
			 spouse of the family head, summed together and counted jointly, during the
			 month.(kk)Program-Eligible single-Headed family with dependent childrenThe term program-eligible single-headed family with dependent children means a work-capable single-headed family with dependent children that—(1)receives program benefits for 1 month; and(2)has a family head who has maintained less than 120 hours of paid employment during that month.(ll)Single-Headed  family	 with	dependent	childrenThe term single-headed family with dependent  children  means  a  family  with  dependent  children  that—(1)contains  a  family head  residing  with  the family; but(2)does  not  have  a  married  spouse  of  the	family head residing with the family.(mm)State share of work-Capable family units in calendar year 2010The term State share of work-capable family units in calendar year 2010 for each State means the quotient obtained by dividing—(1)the average monthly number of work-capable family units in the State during calendar year 2010; by(2)the average monthly number of work-capable family units in all 50 States and the District of
			 Columbia during calendar year 2010.(nn)Total family units eligible for participation in work activationThe term  total family units eligible for participation in work activation in a month means, in the State in that month, the sum of—(1)program-eligible adults without dependent children;(2)program-eligible single-headed families with dependent children; and(3)program-eligible married couples with dependent children.(oo)Work activationThe term work activation means—(1)onsite work activation; and(2)approved offsite work activation.(pp)Work-Capable adult without dependent childrenThe term  work-capable adult  without  dependent children means an individual who—(1)is an able-bodied, work-capable adult;	and(2)is not a family head or the married spouse	of a family head.(qq)Work-Capable married	couple	family with   dependent  childrenThe term  work-capable  married  couple family with dependent children means a	married  couple with dependent children that  contains at  least 1 work-capable,
			 able-bodied adult who is—(1)the family head; or(2)the married spouse of the family head.(rr)Work-Capable single-Headed	family with   dependent  childrenThe term  work-capable  single-headed  family  with  dependent  children  means  a  single-headed family with dependent children that has a	family head who is an
			 able-bodied, work-capable adult..(d)Conditions  of	 participationSection 6  of the Food and Nutrition  Act of 2008 (7 U.S.C. 2015)  is amended by striking 
			 subsection (d)  and  inserting  the  following:(d)Conditions of  participation(1)Work requirements(A)In  generalNo able-bodied, work-capable adult  shall be eligible to  participate  in	the  supplemental 
			 nutrition  assistance	program       if the individual—(i)refuses, at  the time of application	and every 12 months thereafter, to register  for employment
			 in a manner prescribed by   the Secretary;(ii)refuses without good cause to accept an  offer of employment, at  a  site  or	plant  not subject
			 to a strike or lockout at  the time of the refusal, at a wage not less    
			   than  the higher of—(I)the	applicable	Federal 	or State  minimum wage; or(II)80 percent of the wage that would have applied had the minimum	hourly	rate  under  section 
			 6(a)(1)   of	   the	   Fair    Labor   Standards	   Act	   of	  
			 1938  (29 U.S.C. 206(a)(1))  been applicable to the offer of employment;(iii)refuses  without  good	cause  to provide a  State  agency with sufficient information to allow the
			 State	agency to determine  the  employment status  or the  job    
			 availability of the individual; or(iv)voluntarily—(I)quits a job; or(II)reduces work	effort	and,	after  the  reduction,	is  working  less	than  30  hours 
			 per  week, unless  another adult in the same family unit increases
			 employment at	the same time  by an amount that  is at  least equal to 
			 the  reduction  in  work  effort  by  the   first adult.(B)Family	 unit	ineligibilityIf  an	able-bodied, work-capable adult  is  ineligible to  participate  in the supplemental
			 nutrition  assistance program because of subparagraph	(A), no  other
			 member of the family unit  to which that  adult belongs shall be eligible
			 to participate.(C)Duration	of	ineligibilityAn able-bodied, work-capable adult  who becomes ineligible under  subparagraph	(A), and  members 
			 of the family unit  who become ineligible under  subparagraph	(B), shall
			 remain ineligible for 3  months  after   the  date  on  which 
			 ineligibility	     began.(D)Restoration  of   eligibilityAt	the  end  of  the  3-month  period  of	ineligibility  under subparagraph  (c), members of
			 a work-capable family unit  may  have	their  eligibility to	     
			 participate  in the supplemental nutrition  assistance program restored,
			 if—(i)the  family  unit   is	no  longer  a work-capable family unit; or(ii)the adult  members of the family unit  begin and  maintain  any  combination  of  paid	employment 
			 and  work  activation	     sufficient  to  meet  the	appropriate  
			 standards  for resumption  of benefits in section	29(c)(2).(2)Strike	 against    a	governmentFor the purpose of subparagraph  (A)(iv), an employee of  the Federal Government, a State,  or a
			 political subdivision	of  a  State,	who  is  dismissed  for 
			 participating	in a strike  against  the Federal  Government,	the  State,
			  or  the  political subdivision of the  State	     shall be considered to
			 have voluntarily quit without	good cause.(3)Striking workers ineligible(A)In  generalExcept as provided in	subparagraphs	(B)	and	(C)	and	notwithstanding  any other
			 provision of law, no member  of a family shall be eligible to participate 
			 in the  supplemental  nutrition   assistance  program	at	   any	  
			 time	 that	 any	 able-bodied,	 work-capable	 adult	member of
			 the  household is on strike  as  defined  in  section	501  of  the  Labor
			  Management Relations Act, 1947 (29 U.S.C. 142), because of a labor
			 dispute (other than  a lockout)	 as  defined in  section 2  of the 
			 National  Labor  Relations Act (29 U.S.C. 152).(B)Prior  eligibility(i)In  generalSubject to clause (ii), a  family unit	shall not  lose eligibility	to participate	in the
			 supplemental nutrition  assistance  program as a result of 1 of the 
			 members of the family unit  going on strike  if  the  household was 
			 eligible immediately  prior to the strike.(ii)No  increased  allotmentA family unit described in clause (i) shall not 	receive an increased allotment as the
			 result  of  a	decrease  in  the  income of  the  1  or  more striking
			 members of the household.(C)Refusal 	to	accept	employmentIneligibility  described in  subparagraph	(A) shall not apply to any family unit	that  does 
			     not  contain  a  member on strike,  if any of the	members  of  the 
			 family unit  refuses  to  accept   employment	at   a	plant	or  site 
			 because  of  a    strike or lockout..(e)Eligibility  of   students  with   dependent   childrenSection 6(e) of the Food and Nutrition	Act  of 2008 (7 U.S.C. 2015(e))  is amended by striking 
			 paragraph (8) and inserting the following:(8)is  enrolled  full-time  in  an  institution   of higher  education,  as  determined  by the 
			 institution,	   and—(A)is a single parent  with responsibility 	for  the  care	of  a  dependent  child  under	12 
			     years of age; or(B)is a family head or married  spouse of a family head in a married  couple family with  dependent 
			 children  and	has  a	dependent  child  under age 12 residing in the
			 home..(f)Work  requirementSection 6  of the  Food 	and Nutrition  Act of 2008 (7 U.S.C. 2015)  is amended	by striking
			 subsection (o) and inserting the following:(o)Fulfillment  of   employment   and   work activation requirements(1)In  generalIf 1 or more adults within	a program-eligible family unit are required by the  State agency to
			 participate  in work activation  under      section 29, no member of the
			 family unit shall be	    eligible  for  supplemental  nutrition  
			 assistance  benefits	unless the relevant 1 or more adults fully  comply
			 with the work activation standards.(2)Sanctions  and	 resumption  of   benefitsIf 1  or  more	adults	within	a  program-eligible  family unit who are required by the State 
			 agency to  participate  in work activation under section 29 during a given
			 month fail to comply with the work activation	standards,   benefits  for 
			 all  members  of  the	   family unit—(A)shall  be  terminated	in  accordance with section 29(c)(1); and(B)may  be  resumed  upon	compliance with section 29(c)(2)..(g)ExclusionSection 6 of the Food and Nutrition Act of 2008 (7 U.S.C. 2015) is amended by adding	at the end
			 the following:(r)Minor  childrenNo child less than  age 18 years of age may participate  in the supplemental nutrition	assistance
			 program unless the child is a member of a family with dependent children
			 and resides with an adult who	     is—(1)the  family  head  of  the  same  family  of	which the child is also a member;(2)eligible to participate,  and participating,  in	the supplemental nutrition  assistance 
			 program  as a	 member of the same household as the child; and(3)lawfully residing,  and  eligible to work, in	the United States..(h)Hearing 	and	determinationSection 11(e)(10)   of	the  Food  and	Nutrition   Act  of  2008  (7  U.S.C. 2020(e)(10))  is
			 amended by striking : Provided and  all that	follows through  hearing; at  the  end and	inserting a semicolon.(i)Work   requirements  and   activation	programThe Food and Nutrition	Act of 2008 (7 U.S.C.  2011  et seq.) is amended by adding at  the  end the
			  following:29.Work requirements and activation program(a)Work  activation   standards(1)In   generalSubject to paragraph (3), a  family  unit  with  adult members that  is required to participate  in
			 work activation under	subsection (e) during  a full month  of     
			 participation	 in  the  supplemental	nutrition   assistance program
			 shall fulfill the following levels of work  activation during that  month:(A)Work activation performance level for program-eligible adult without dependent childrenEach program-eligible adult without dependent children who is required to participate in work
			 activation by a State agency under subsection (e) for a particular month
			 shall be required to perform a minimum of 36 hours of work activation for
			 that month, including at least—(i)a minimum of 16 hours of supervised onsite work activation; and(ii)a minimum of 20  additional hours of—(I)onsite work activation;(II)approved offsite work activation; or(III)a combination of both.(B)Work activation performance levels for program-eligible single parent families	with dependent
			 childrenWork-capable adult family heads in program-eligible single parent families with dependent children
			 who are required by a State agency to participate in work activation under
			 subsection (e) shall be required to perform a minimum of 72 hours of work
			 activation per month, including at least—(i)a minimum of 32 hours of supervised onsite work activation; and(ii)a minimum of 40  additional hours of—(I)onsite work activation;(II)approved offsite work activation; or(III)a combination of both.(C)Work activation performance levels for program-eligible married couples  with dependent children(i)In generalSubject to clause (ii), each program-eligible married couple with dependent children that is
			 required by a State agency to participate in work activation under
			 subsection (e)  shall be required to perform a minimum of 72 hours of work
			 activation per month, including at least—(I)a minimum of 32 hours of supervised onsite work activation; and(II)a minimum of 40 additional  hours of—(aa)onsite work activation;(bb)approved offsite work activation; or(cc)a combination of both.(ii)Requirements(I)Single	joint	obligationThe 72-hour  requirement  under  clause   (i) shall be a single joint obligation for the married 
			 couple as a whole in which the activities of both  married  partners  
			 shall	be  combined  together	and counted jointly.(II)OptionsThe work activation  requirement  for a  work-capable married  couple family with dependent
			 children may be fulfilled by—(aa)72 or more hours of appropriate activity by the family head;(bb)72  or	more  hours  of  appropriate activity by the married spouse of the family head; or(cc)the  combined activity of  the	family	head  and  married  spouse  of the family head which when
			 added together equal or exceed  72 hours.(D)No separate work  activation requirementNeither the  family head nor the  married  spouse  of the family in  a	married  couple family with
			  dependent children shall be subject to a separate	     work
			 activation requirement as individuals.(2)Limitation on combined hours of work activation and paid employment(A)In generalNotwithstanding subparagraphs (A), (B), and (C) of paragraph (1), a State may count any
			 program-eligible family unit as fulfilling the full engagement requirement
			 of the family unit for a month, for purposes of paragraphs (3) and (4) of
			 subsection (e),  if the combined sum of paid employment and work
			 activation by work-capable adults within the family unit in that month
			 equals at least 160 hours.(B)Result of fulfillmentIf the combined sum of hours of paid employment and work activation by work-capable individuals
			 within a program-eligible family unit is at least 160 hours in a given
			 month—(i)the family unit has fulfilled the Federal work activation standards of the family unit for that
			 month; and(ii)the State agency need not require members of the family unit to perform additional work activation
			 during that month.(b)Pro rata  reduction  in   employment  and	work	activation	standard	during	a  
			     partial  month(1)In  generalA  program-eligible family unit 	shall be subject to a pro-rated  work activation standard,
			 if the family unit—(A)receives a  pro-rated  monthly	allotment  during  the	initial  month	of  enrollment	       
			 under section 8(c); and(B)is required by the State  to participate in  the  work	activation  program  during  that      
			 month.(2)Pro-rated work	activation    standardFor  purposes of paragraph  (1), the term  pro-rated  work activation standard	means	a	standard that  equals a number of hours of work activity of a family unit 
			 that  bears  the  same proportion  to the    work  activation	requirement
			  for  the  family unit for a full month under subsection (a) as  the
			 proportion that—(A)the  pro-rated	monthly  allotment  received by the  household for  the  partial  month  under
			 section 8(c); bears to(B)the full allotment the same household	would receive for a complete month.(3)RequirementFor purposes of fulfilling	the  pro-rated	work activation  requirement  during  an  initial
			 month of enrollment in the supplemental nutrition  assistance	program,
			 only those hours of adult     work activation that  occurred during the
			 portion of the        month in which the family unit was participating  in
			    the supplemental nutrition	assistance  program shall  be counted.(c)Sanction for  noncompliance by family units(1)Standard(A)In  generalIf 1 or more members of  a  program-eligible family  unit  are	required  to  participate	in 
			     the     work    activation      program	     under  subsection (e) 
			 in a  calendar  month	and  1 or more individuals fail to fulfill the work
			       activation standards under subsection (a) or (b)  for that  month—(i)no  member  of	the  family  unit shall be eligible to receive supplemental nutrition  assistance 
			 benefits during  the  subsequent calendar month; and(ii)except	as  provided  in  subparagraph (B), the State  agency shall not provide the  supplemental 
			 nutrition  assistance	      benefit  payment	for  all  members  of  the 
			   family unit	that  otherwise would have been    issued at the beginning
			 of the next month.(B)Administrative	 delay	  of	sanction(i)In	generalExcept	as	provided in clauses (ii) and (iii), if it is administratively  infeasible  for	the
			  State  to  not  provide the  supplemental  nutrition	assistance  benefit
			  that	would be  issued  at  the  beginning	  of	  the	  first  
			 month	 after	 the  month  of  noncompliance,  the  State   shall  not
			 provide the payment to all members of	the  family unit  that	otherwise
			 would have	been made at  the beginning of the second  month after the
			 month of noncompliance.(ii)DeadlineThe	sanction	of benefits shall occur not later than 32 days	after  the  end of the 
			 month	of noncompliance.(iii)Relationship	of	payments	to   members  of   the	family	 unitAt  least 1 monthly payment to all members of  the  family unit  shall	be  not  provided for  each
			  month  of noncompliance under  subparagraph  (A).(2)Resumption  of	 benefits  after  sanction(A)In   generalIf a  family unit  has	had the monthly benefit of the family unit  not 	provided due to
			 noncompliance with a work activation	 requirement	 under	 paragraph
			 (1),  the     family unit shall not be eligible to receive future 
			 benefits  under  the  supplemental  nutrition	 assistance program until—(i)the 1 or more work-capable members of the family unit have—(I)successfully participated  in a  work  activation  program  under  subsection (e) for at  least 4
			 consecutive, subsequent weeks; and(II)fulfilled the work activation  standard  for the family unit for that  same  4-week period by
			 maintaining an hourly total of participation in work activation that is at
			 least equal to the appropriate monthly totals for hours of participation
			 provided in subsection (a);(ii)the  family  unit  no  longer  contains  any able-bodied, work-capable adults; or(iii)the family unit maintains at least 120 hours of paid employment during the 4-week period.(B)LimitationThe resumed  benefits provided under subparagraph (A) shall not restore  or  compensate  for  the 
			 benefits     that  were not provided due to the sanction imposed under
			 paragraph  (1).(d)Work   activation    is   not	employmentParticipation  in work activation activities under this section shall not be—(1)considered to be employment; or(2)subject  to  any  law  pertaining  to wages, compensation, hours, or conditions of employment 
			 under	any law administered  by the  Secretary   of Labor.(e)Work activation  program(1)ProgramEach  State   participating   in the supplemental nutrition  assistance  program shall	       
			 carry out a work activation program.(2)Purpose(A)In  generalThe goals of each work activation program shall be—(i)to encourage and assist able-bodied, work-capable adult recipients of supplemental nutrition 
			 assistance to obtain paid employment;(ii)to reduce dependence on government assistance; and(iii)to ensure that able-bodied, work-capable adult recipients of supplemental nutrition assistance 
			 make a contribution to society and the taxpayers in exchange for
			 assistance received.(B)RequirementTo accomplish  the goals described in subparagraph (A), each State shall require able-bodied,
			 work-capable adult recipients of  supplemental    nutrition	  
			 assistance  who are  unemployed or under-employed to engage in work
			 activation.(3)Required State work activation participation rates(A)In generalSubject to subparagraph (D), each State that receives supplemental nutrition assistance program
			 funding shall be required to meet, for the work activation programs of the
			 State—(i)a work activation participation rate for work-capable adults without dependent children, as 
			 described in subparagraph (B); and(ii)a total recipient work activity participation rate, as	described in subparagraph (C).(B)Participation rate for work-capable without dependent childrenThe average monthly percent of	program-eligible work-capable without dependent children who shall
			 be required to maintain full engagement in work activation under
			 subparagraph (A)(i) shall be—(i)for each performance measurement period in fiscal year 2014, 50 percent of all program-eligible
			 adults without dependent children; and(ii)for each performance measurement period in fiscal year 2015 and each subsequent fiscal year, 85
			 percent of all program-eligible adults without dependent children who are
			 eligible for work activation.(C)Overall participation rate for all program-eligible recipientsThe average monthly number of program-eligible family units who shall be required to maintain full
			 engagement in work activation in a given month shall be—(i)for each performance measurement period in fiscal year 2015, the lesser of—(I)the product obtained by multiplying—(aa)the State share of work-capable family units in calendar year 2010; by(bb)2,000,000; or(II)85 percent of the average monthly number of total program-eligible family units in the State; and(ii)for each performance measurement period in fiscal year 2016 and each subsequent fiscal year, the
			 lesser of—(I)the product obtained by multiplying—(aa)the State share of work-capable family units in calendar year 2010; by(bb)4,000,000; or(II)85 percent of the average monthly number of total family units eligible for participation in work
			 activation in the State in the calendar year.(D)LimitationIf the total number of individuals in a State who are required to participate in work activation
			 under the work-capable adults without dependent children work activation
			 requirement described in subparagraph (B) is greater than the number of
			 individuals in the State who are required to participate under the overall
			 participation rate requirement described in subparagraph (C), the State
			 shall be required to fulfill only the requirement for work-capable adults
			 without dependent children.(4)Counting full engagement in work activation for purposes of measuring State compliance with
			 participation rates(A)In generalFor purposes of determining the compliance of a State with the participation rate standards in
			 paragraph (3), a State shall count in each month the number of
			 program-eligible family units that maintained full engagement in work
			 activation in that month.(B)Full Engagement(i)In generalFor purposes of subparagraph (A), a family unit shall be counted as having maintained full
			 engagement in work activation in a given month if the family unit was—(I)a program-eligible family unit that performed sufficient work activation in the month to meet the
			 work activation standards provided in subsection (a) or (b);(II)a family unit that did not qualify for supplemental nutrition  assistance benefits in a current
			 month because of a prior sanction but that qualified for a resumption of
			 benefits due to work activation performed in the month that meets the
			 standards provided in subsection (c)(2); or(III)a program-eligible family unit that—(aa)received supplemental nutrition  assistance benefits in a given month;(bb)was required by a State agency to participate in work activation in that month;(cc)failed to perform sufficient work activation in that month to meet the standards in subsection (a)
			 or (b);  and(dd)was sanctioned by an elimination of supplemental nutrition  assistance benefits in the 1 or more
			 immediately succeeding months, in accordance with subsection (c)(1).(ii)Limitation(I)In generalFor purposes of clause (i)(III), a family unit that was required to participate in work activation
			 but failed to perform sufficient activity to meet the standard shall be
			 counted as having maintained full engagement in work activation only in
			 the first month of noncompliance.(II)Subsequent monthsExcept as provided in clause (i)(II), the family unit shall not be counted as maintaining full
			 engagement in work activation in any subsequent month in which the family
			 unit was subject to the sanction for noncompliance.(C)Benefits previously terminatedExcept as provided in subparagraph (B)(i)(II) concerning family units that qualify for resumption
			 of benefits, a family unit that does not receive supplemental nutrition
			 assistance benefits in a given month because the benefits of the family
			 unit have been previously terminated in accordance with subsection (c)(1)
			 shall not be counted in that month—(i)as a family unit that has maintained full engagement in work activation; or(ii)as a program-eligible family unit.(5)Penalties for	inadequate State  performance(A)Requirement(i)In generalBeginning in fiscal year 2015 and for  each subsequent fiscal year, each State shall count the
			 monthly average number of program-eligible family units that maintain full
			 engagement in work activation during each performance measurement period.(ii)Reduction in fundingIf the monthly average number of program-eligible family units that maintain full engagement in a
			 State is not sufficient to fulfill 1 or both of the relevant performance
			 standards in subparagraphs (B) and (C) of paragraph (3) during a
			 performance measurement period (subject to the limitation in paragraph
			 (3)(D)), the Federal supplemental nutrition assistance program funding for
			 the State shall be reduced for the entire penalty period that commences 12
			 months after the commencement of the relevant performance measurement
			 period.(B)Schedule of funding reductions(i)In generalThe funding reduction for a State under subparagraph (A) shall be determined by the number of
			 consecutive performance measurement periods during which the State has
			 failed to meet 1 or both of the relevant work activation participation
			 rates under subparagraphs (B) and (C) of paragraph (3) (subject to
			 paragraph (3)(D)).(ii)FailureIf any State fails to maintain a monthly average number of program-eligible family units that
			 maintain full engagement in work activation during a performance
			 measurement period that fulfills 1 or both of the relevant performance
			 standards under subparagraphs (B) and (C) of paragraph (3) (subject to
			 paragraph (3)(D))—(I)for a single, nonconsecutive performance measurement period, the Federal supplemental nutrition
			 assistance program funding for the State shall be reduced by 20 percent of
			 the normal funding allotment of the State for the penalty period that
			 commences 12 months after the relevant performance measurement period;(II)for 2 consecutive performance measurement periods, the Federal supplemental nutrition assistance
			 program funding for the State shall be reduced by 30 percent of the normal
			 funding allotment of the State for the penalty period that commences 12
			 months after the relevant performance measurement period;(III)for 3 consecutive performance measurement periods, the Federal supplemental nutrition assistance
			 program funding for the State shall be reduced by 40 percent of the normal
			 funding allotment of the State for the penalty period that commences 12
			 months after the relevant performance measurement period;(IV)for 4 consecutive performance measurement periods, the Federal supplemental nutrition assistance
			 program funding for the State shall be reduced by 50 percent of the normal
			 funding allotment of the State for the penalty period that commences 12
			 months after the relevant performance measurement period;(V)for 5 consecutive performance measurement periods, the Federal supplemental nutrition assistance
			 program funding for the State shall be reduced by 70 percent of the normal
			 funding allotment of the State for the penalty period that commences 12
			 months after the relevant performance measurement period; or(VI)for 6 or more consecutive performance measurement periods, the Federal supplemental nutrition
			 assistance
			 program funding for the State shall be reduced by 100 percent of the
			 normal funding allotment of the State for the penalty period that
			 commences 12 months after the relevant performance measurement period.(C)Restoration in funding resulting from improved State performance(i)In generalSubject to clause (iii), if a  State maintains a monthly average number of program-eligible family
			 units that maintain full engagement in work activation that is sufficient
			 to fulfill the relevant performance standards described in subparagraphs
			 (B) and (C) of paragraph (3), subject to the limitation in paragraph
			 (3)(D) for   1 nonconsecutive performance measurement period, the Federal
			 supplemental nutrition assistance funding for the State for the next
			 penalty period shall equal 1/2 of the sum of—(I)the normal funding allotment of the State for the performance measurement period; and(II)the funding allotment of the State for the previous penalty period.(ii)Subsequent periodsSubject to clause (iii), if a  State maintains a monthly average number of program-eligible family
			 units who maintain full engagement in work activation that is sufficient
			 to fulfill the relevant performance standards described in subparagraphs
			 (B) and (C) of paragraph (3), subject to the limitation in paragraph
			 (3)(D) for   2 consecutive  performance measurement periods, the Federal
			 supplemental nutrition assistance funding for the State shall equal 100
			 percent of the normal funding allotment of the State for the next penalty
			 period.(iii)LimitationNotwithstanding clauses (i) and (ii), no State shall receive more than 100 percent of the normal
			 funding allotment of the State due to the provisions of this paragraph.(6)Rewards to  States for	reducing government dependence(A)In  generalIf, in any future  year, a State  reduces the  supplemental nutrition  assistance  caseload of the 
			 State	below the  levels  that  existed  in  calendar	year  2006,  the 
			 State	shall receive a financial reward for reducing dependence.(B)AmountThe reward shall equal 1⁄4	of the	savings to  the  Federal  Government for  that	year that  resulted from the
			 caseload reduction.(C)Use   of   rewardA State  may use	reward	funding  under	this  paragraph   for  any  purpose chosen by the
			 State	that—(i)provides benefits or services to individuals with incomes below 200  percent  of the Federal 
			 poverty level;(ii)improves social outcomes in low-income populations;(iii)encourages healthy marriage;  or(iv)increases self-sufficiency and reduces dependence.(7)Authorization of  funding(A)In  generalThere is authorized to be  appropriated   to  the  Secretary   to  provide  funds to State 
			 governments for the purpose of  carrying  out	work  activation  programs 
			 in  accordance  with  this  section  $500,000,000  for  fiscal  year  2014
			  and  each  subsequent  fiscal  year.(B)Allocation   among   StatesThe total  amount  appropriated  under	subparagraph	(A) for  a  fiscal year  shall	be
			 allocated among      the States  in accordance with the proportion of 
			 each State’s share of total funding for the supplemental  nutrition  
			 assistance   program  under  this Act in fiscal year 2007.(C)Additional funding(i)TANF funding(I)In generalNotwithstanding any other provision of law, in fiscal year 2014 and each subsequent fiscal year, a
			 State that receives supplemental nutrition assistance funds may spend, in
			 that fiscal year to administer the work activation program of the State
			 under this section, up to—(aa)30 percent of the Federal funds available to the State through the program of block grants to
			 States for
		temporary assistance for needy families established under part A of title IV of
		the Social Security Act (42 U.S.C. 601
		et
		seq.) in that fiscal year; and(bb)30 percent of funds from State sources allocated to the operation of the program described in item
			 (aa).(II)EffectAny State that uses State funds allocated to the program of block grants to States for
		temporary assistance for needy families established under part A of title IV of
		the Social Security Act (42 U.S.C. 601
		et
		seq.) to administer the work activation program under this section may count those
			 funds for purposes of meeting the maintenance of effort requirement of the
			 State under that program of block grants in that fiscal year.(ii)Workforce Investment Act fundingNotwithstanding any other provision of law, in fiscal year 2014 and each subsequent fiscal year, a
			 State that receives Federal funds under the Workforce Investment Act of
			 1998 (29 U.S.C. 2801 et seq.) may spend up to 50 of those funds to
			 administer the work activation program under this section..(j)Conforming amendments(1)Section 5 of the Food and Nutrition Act of 2008 (7 U.S.C. 2014) is amended—(A)in  subsection	(a),  in  the  second sentence, by striking , 6(d)(2),;(B)in subsection (d)(14),	by striking  section 6(d)(4)(I) and inserting section 29;(C)in subsection (e)(3)(B)(ii),  by striking subsection (d)(3) and inserting section 29;  and(D)in  the   first   sentence  of	subsection (g)(3), by striking section 6(d) and inserting	section 29.(2)Section  7(i)(1)  of the  Food	and  Nutrition Act of 2008  (7	U.S.C.	2016(i)(1))  is  amended 
			 by  striking  section 6(o)(2)	and	inserting	section  6(o).(3)Section 11(e) of the Food and Nutrition  Act of 2008 (7 U.S.C. 2020(e)) is amended—(A)by striking paragraph  (19); and(B)by	redesignating	paragraphs	(20)	through  (23) as paragraphs  (19) through  (22),   
			     respectively.(4)Section 16 of the  Food and  Nutrition	Act of 2008 (7 U.S.C. 2025) is amended—(A)in subsection (b)(4),  by striking  section 6(d) and inserting section 29; and(B)by striking subsection (h).(5)Section 17 of the  Food and  Nutrition	Act of 2008 (7 U.S.C. 2026) is amended—(A)in subsection (b)—(i)in paragraph  (1)(B)(iv)(III)—(I)by striking item (bb); and(II)by  redesignating  items  (cc) through	 (jj)  as  items  (bb)	through  (ii), respectively;(ii)in paragraph  (2),  by striking  the second sentence; and(iii)in paragraph  (3)(B),  in the  first sentence,	by  striking   section 6(d)  and  inserting section 29,; and(B)by striking subsection (g).(6)Section 20 of the  Food and  Nutrition	Act of 2008 (7 U.S.C. 2029) is amended—(A)in subsection (b)—(i)by striking paragraph  (1); and(ii)by  redesignating   paragraphs	 (2)	through  (6) as paragraphs  (1) through  (5), 
			 respectively;(B)by striking subsection (f); and(C)by redesignating  subsection (g) as subsection (f).(7)Section  22(b)	of  the  Food  and  Nutrition Act of 2008 (7 U.S.C. 2031(b))  is amended by
			 striking paragraph  (4).(8)Section 26(f)(3)(E)  of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(f)(3)(E)) is amended by
			 striking  (22), and (23) and inserting	(21),  and (22).(9)Section 501(b)(2)(E) of the  Workforce Investment Act of 1998 (20 U.S.C. 9271(b)(2)(E))  is 
			 amended by striking section 6(d) and all that  follows through	the  end  and  inserting  section 29  of	the Food and Nutrition	Act of 2008..(10)Section 112(b)(8)(A)(iii)  of the Workforce Investment	Act	of	1998	(29	U.S.C. 
			 2822(b)(8)(A)(iii))  is amended  by striking  section  6(d)(4)  and  all  that   follows through   (7  U.S.C.  2015(d)(4)) and inserting section 29 of the Food	and Nutrition  Act of 2008.(11)Section 121(b)(2)(B)(ii)  of the Workforce	Investment	Act	of	1998	(29    
			 U.S.C. 	 2841(b)(2)(B)(ii))   is  amended  by striking	section  6(d)(4) and all that  follows through the end and inserting  section 29  of the  Food and  Nutrition  Act  of 2008;.102.Termination of benefit increaseSection 101(a)(2)  of division A of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5;  123  Stat.  120;  124	Stat.  2394;  124  Stat.  3265)  is 
			 amended by striking paragraph	(2) and inserting the following:(2)TerminationThe authority  provided by this subsection shall terminate  on the date of enactment of the Welfare Reform and Upward Mobility Act..IIReporting of
			 means-tested welfare spending in President’s budget submission201.Additional
			 information in President’s budget submissionSection 1105(a) of title 31, United States
			 Code, is amended—(1)by redesignating the second paragraph designated as paragraph (37), relating  to outdated or
			 duplicative plans and reports, as added by section 11 of the GPRA
			 Modernization
Act of 2010 (Public Law 111–352; 124 Stat. 3881), as paragraph (39); and(2)by adding at the end the following:(40)the total level of means-tested
				welfare spending (as defined in section 3 of the Congressional
			 Budget Act of 1974 (2 U.S.C. 622)) by the Federal Government and the total
			 level of means-tested
				welfare spending by all State and local governments and the
				Federal Government for the most recent fiscal year for which such
			 data is
				available and estimated levels for the fiscal year during which the
			 budget
				submission of the President is made, for the fiscal year beginning
			 on October 1
				of the calendar year during which the budget submission is made,
			 and for each
				of the 9 ensuing fiscal years..IIIAggregate cap for
			 means-tested welfare spending301.Definition of
			 means-tested welfare spendingSection 3 of the Congressional Budget Act of 1974 (2 U.S.C. 622) is amended by adding at the end
			 the following
			 new paragraph:(12)(A)The term
				means-tested welfare spending—(i)means spending for any Federal program that
				is designed to specifically provide assistance or benefits
			 exclusively to
				low-income Americans;(ii)does not include such a program if the program—(I)is based on earned
				eligibility;(II)is not need-based;(III)is a program designed exclusively or
				primarily for veterans of military service; or(IV)offers universal or near universal
				eligibility to the working population and their dependents; and(iii)includes community
				and economic development programs targeted to low-income
			 communities or
				populations.(B)For purposes of subparagraph (A), the
				spending on following Federal programs shall be means-tested
			 welfare
				spending:(i)Cash and general
				programs(I)Supplemental Security Income.(II)Earned Income Tax Credit (Refundable
				Portion).(III)Refundable Child Credit.(IV)Temporary Assistance to Needy
				Families.(V)Title IV–E Foster Care.(VI)Title IV–E Adoption Assistance.(VII)General Assistance to Indians.(VIII)Assets for Independence.(ii)Medical(I)Medicaid.(II)State Children’s Health Insurance
				Program.(III)Indian Health Services.(IV)Consolidated Health Centers/Community
				Health Centers.(V)Maternal and Child Health.(VI)Healthy Start.(VII)Refundable Premiums and Out of Pocket
				Subsidies under the Patient Protection and Affordable Health Care
			 Act
				(PPACA).(iii)Food(I)Food
				Stamps Program.(II)School Lunch Program.(III)Women, Infant and Children (WIC) Food
				Program.(IV)School Breakfast.(V)Child Care Food Program.(VI)Nutrition Program for the Elderly,
				Nutrition Service Incentives.(VII)Summer Food Service Program.(VIII)Commodity Supplemental Food
				Program.(IX)Temporary Emergency Food Program.(X)Needy Families.(XI)Farmer’s Market Nutrition
				Program.(XII)Special Milk Program.(iv)Housing(I)Section 8 Housing (HUD).(II)Public Housing (HUD).(III)State Housing Expenditures.(IV)Home Investment Partnership Program
				(HUD).(V)Homeless Assistance Grants (HUD).(VI)Rural Housing Insurance Fund
				(Agriculture).(VII)Rural Housing Service
				(Agriculture).(VIII)Housing for the Elderly (HUD).(IX)Native American Housing Block Grants
				(HUD).(X)Other Assisted Housing Programs
				(HUD).(XI)Housing for Persons with Disabilities
				(HUD).(v)Energy and Utilities(I)Low-Income Home Energy Assistance.(II)Universal Service Fund—Subsidized Phone
				Service for Low-Income Persons.(III)Weatherization.(vi)Education(I)Pell
				Grants.(II)Title I Grants to Local Education
				Authorities.(III)Special Programs for Disadvantaged
				(TRIO).(IV)Supplemental Education Opportunity
				Grants.(V)Migrant Education.(VI)Gear-Up.(VII)Education for Homeless Children and
				Youth.(VIII)Leveraging Educational Assistance
				Partnership (LEAP) Program.(IX)Even Start.(vii)Training(I)Job
				Corps.(II)Youth Opportunity Grants (under the
				Workforce Investment Act).(III)Adult Employment and Training (under
				the Workforce Investment Act).(IV)Senior Community Service
				Employment.(V)Food Stamp Employment and Training
				Program.(VI)Migrant Training.(VII)YouthBuild.(VIII)Native American Training.(viii)Services(I)Title
				XX Social Services Block Grant.(II)Community Service Block Grant.(III)Social Services for Refugees, Asylees,
				and Humanitarian Cases.(IV)Title III Aging Americans Act.(V)Legal Services Block Grant.(VI)Family Planning.(VII)Emergency Food and Shelter.(VIII)Healthy Marriage and Responsible
				Fatherhood Grants.(IX)Americorps VISTA.(ix)Child Care and Child
				Development(I)Headstart.(II)Childcare and Child Development Block
				Grant.(III)Child Care Block Grant (under Temporary
				Assistance to Needy Families Program).(x)Community Development(I)Community Development Block Grant.(II)Economic Development
				Administration.(III)Appalachian Regional
				Development.(IV)Empowerment Zones, Enterprise
				Communities, Renewal Communities.(V)Urban Development Block Grant.(C)For purposes of subparagraph (A), spending on following Federal programs shall not be means-tested
			 welfare spending:(i)The Social Security Disability Insurance
				program.(ii)Medicare.(iii)Retirement insurance benefits and
				survivor benefits under the Social Security program.(iv)Any program designed exclusively
				or primarily for veterans of military service.(v)Unemployment insurance benefits.(vi)Programs designed specifically to
				provide benefits to workers to compensate for job-related injuries
			 or
				illnesses.(D)The term
				means-tested welfare spending includes the full cost
				of benefits and services provided under a program and the
			 administrative
				costs for operating the program, subject to the limitations under
			 subparagraph
				(E).(E)(i)(I)For purposes of this paragraph, only the
				refundable portion of the following tax credits shall be
				means-tested welfare spending:(aa)The earned income tax
				credit.(bb)The child tax credit.(cc)The making work pay tax
				credit.(II)For purposes of this paragraph, only
				the refundable portion of the premium and out of pocket health care
			 subsidies
				to be paid under the Patient Protection and Affordable Health Care
			 Act shall be
				means-tested welfare spending.(III)For purposes of this clause, the term refundable portion means the portion of the credit which is paid to an individual
				in excess of the amount of Federal income tax owed by the
			 individual.(ii)For purposes of this paragraph, only the
				costs of the free and reduced price segments of the school lunch
			 and school
				breakfast programs shall be
				means-tested welfare spending.(F)For purposes of this paragraph expenditures
				by State and local governments of funds that are—(i)obtained by the State and local government
				from taxes, fees, or other sources of revenue established by the
			 State or local
				government; and(ii)are not received as any form of
				grant from the Federal Government,shall
				not be Federal means-tested welfare spending, without regard to
			 whether such State
				and local expenditures take the form of contributions to a Federal
			 program
				described in subparagraph (A) or listed in subparagraph (B)..302.Reports to
			 budget committeesSection
			 202(e)(1) of the Congressional Budget Act of 1974 (2 U.S.C. 602(e)(1)) is
			 amended—(1)by inserting
			 (A) after (1); and(2)by adding at the end the
			 following:(B)(i)The Director shall include in each report
				submitted to the Committees on the Budget of the House of
			 Representatives and
				the Senate under subparagraph (A) the information described in
			 clause (ii)
				beginning on the earlier of—(I)the first fiscal year that begins after the
				date of enactment of this subparagraph and after any monthly rate
			 of
				unemployment during the immediately preceding fiscal year is below
			 6 percent;
				or(II)fiscal year 2016.(ii)The Director shall include the following
				information for the fiscal year commencing on October 1 of the year
			 in which
				the report is submitted and for each of the ensuing 4 fiscal years:(I)The Congressional Budget Office
				baseline level of means-tested welfare
				spending.(II)The aggregate level of means-tested welfare
				spending computed by taking the aggregate level of means-tested
			 welfare
				spending for fiscal year 2007 and adjusting that for inflation
			 according to the
				procedures specified in clause (iii).(iii)In preparing the information required to be included under
				this subparagraph—(I)means-tested welfare
				spending relating to medical
				assistance programs shall be adjusted for inflation according to
			 the price
				index for personal consumption expenditures for health products and
			 services as
				calculated by the Bureau of Economic Analysis; and(II)all other
				means-tested welfare
				spending shall be adjusted for inflation according to the weighted
				price index for personal consumption expenditures excluding health
			 products and
				services as calculated by the Bureau of Economic
				Analysis..303.Content of
			 concurrent resolutions on the budgetSection 301 of the Congressional Budget Act
			 of 1974 (2 U.S.C. 632) is amended by adding at the end the following:(j)Means-Tested
				welfare spending(1)In
				generalThe concurrent
				resolution on the budget for a fiscal year shall set forth the
				appropriate level for aggregate means-tested welfare spending for
			 the first
				fiscal year of that concurrent resolution and for at least each of
			 the 4
				ensuing fiscal years beginning on the earlier of—(A)the first fiscal year that begins after the
				date of enactment of this subsection and after any monthly rate of
			 unemployment
				during the immediately preceding fiscal year is below 6 percent;
			 or(B)fiscal year 2016.(2)Setting
				levelThe level described in
				paragraph (1) shall not exceed—(A)in fiscal year 2016, $825,000,000,000;(B)in fiscal  year 2017, $750,000,000,000; and(C)in fiscal year 2018 and subsequent fiscal years, the aggregate level of Federal means-tested
			 welfare spending for fiscal year 2007, adjusted for inflation as follows:(i)Means-tested welfare
				spending relating to medical
				assistance programs shall be adjusted for inflation
				according to the price index for personal consumption expenditures
			 for health
				products and services as calculated by the Bureau of Economic
			 Analysis.(ii)All other
				means-tested welfare
				spending shall be adjusted for inflation according to the
				weighted price index for personal consumption expenditures
			 excluding health
				products and services as calculated by the Bureau of Economic
				Analysis..304.Allocations of
			 means-tested welfare spending(a)In
			 generalSection 302 of the
			 Congressional Budget Act of 1974 (2 U.S.C. 633) is amended by adding at
			 the end the following:(h)Means-Tested
				welfare spending limit(1)Further division
				of amountsFor any concurrent resolution on the budget in which
				levels for aggregate means-tested welfare spending are set forth
			 under section
				301(j), in the House of Representatives and the Senate, the amounts
			 allocated
				under subsection (a) shall be further divided to establish an
			 allocation
				of—(A)total new budget authority and total
				outlays for discretionary means-tested welfare spending in
			 appropriation
				measures for the first fiscal year of that concurrent resolution;
			 and(B)total new budget authority and total
				outlays for mandatory means-tested welfare spending for the first
			 fiscal year
				of that concurrent resolution and at least each of the ensuing 4
			 fiscal years
				to all other committees of the House of Representatives and the
			 Senate that
				have jurisdiction over legislation providing mandatory means-tested
			 welfare
				spending.(2)Point of
				order(A)In generalExcept as provided in subparagraph (B), it shall not be in order in the House of Representatives or
				the Senate to consider any bill, joint resolution, amendment, or
			 amendment between the Houses if—(i)the enactment of
				such bill or resolution as reported;(ii)the adoption and
				enactment of such amendment;(iii)the enactment of
				 such bill or resolution in the form recommended in such conference
				report; or(iv)the enactment of such amendment between the Houses,would
				cause the applicable allocation of new budget authority or outlays
			 made under
				subparagraph (A) or (B) of paragraph (1) for a fiscal year to be
				exceeded.(B)ExceptionThe limits
				on the allocation of new budget authority or outlays made under
				subparagraph (A) or (B) of paragraph (1) shall not be in effect for
			 a fiscal year if the
				average monthly unemployment rate in the preceding fiscal year
			 exceeded 7.5
				percent..(b)Conforming
			 amendmentSection 302(b) of the Congressional Budget Act of 1974
			 is amended by striking under subsection (a) and inserting
			 under subsections (a) and (h).305.ReconciliationSection 310(a) of the Congressional Budget Act of 1974 (2 U.S.C. 641(a)) is amended—(1)in paragraph (3), by striking
			 or at the end;(2)by redesignating
			 paragraph (4) as paragraph (5);(3)by inserting after paragraph (3) the following:(4)specify the total amount by which new
				budget authority for such fiscal year for mandatory means-tested
			 welfare
				spending contained in laws, bills, and resolutions within the
			 jurisdiction of a
				committee is to be changed and direct that committee to determine
			 and recommend
				changes to accomplish a change of such total amount, which amount
			 shall be the
				amount by which the Congressional Budget Office baseline level of
			 spending for
				aggregate mandatory means-tested welfare programs exceeds the
			 allocation made
				pursuant to section 302(h)(1)(B) for such fiscal
				year; and; and (4)in paragraph (5), as so redesignated, by striking and (3) and inserting (3), and (4).IVGrants to promote
			 self-sufficiency401.Grants to
			 States(a)PurposeThe purpose of this title is to encourage
			 States to develop policies to promote self-sufficiency and prosperity and
			 to
			 reduce poverty and Government dependence.(b)GrantsThe Social Security Act is amended by
			 adding at the end the following:XXIIGrants to
				States to Promote Self-Sufficiency and Prosperity and to Reduce
				Dependence2201.Grants to
				States(a)In
				generalThe Secretary may
				provide grants to States to reward reductions in poverty and
			 Government
				dependence and increases in self-sufficiency.(b)Allocation of
				grants to statesFor each fiscal year for which funds are made
				available under subsection (e), the Secretary shall make a grant in
			 an amount
				equal to $100,000,000 to each of the 3 States with the greatest
			 percentage
				increases in the self-sufficiency ratio of the State for the
			 preceding fiscal
				year over the self-sufficiency ratio of the State for fiscal year
			 2007, as
				compared with the changes in that ratio for each other State,
			 subject to
				subsection (c).(c)Limitation on
				eligibility for grantsA State shall not be eligible for a grant
				under this title for a fiscal year unless the self-sufficiency
			 ratio of the
				State for the fiscal year is greater than the self-sufficiency
			 ratio of the
				State for fiscal year 2007.(d)DefinitionsIn
				this title:(1)The term self-sufficient
				family means a family (including a 1-person family) whose combined
				income, excluding receipt of means-tested welfare spending (as
			 defined in
				section 3(11)(A) of the Congressional Budget and Impoundment
			 Control Act of
				1974), exceeds the poverty line (within the meaning of section
			 673(2) of the
				Omnibus Budget Reconciliation Act of 1981, including any revision
			 required by
				such section applicable to a family of the size involved).(2)The term
				self-sufficiency ratio means, with respect to a State and a fiscal
				year—(A)the number of
				self-sufficient families residing in the State during the fiscal
			 year that are
				headed by able-bodied individuals who have not attained 63 years of
			 age;
				divided by(B)the total number of families residing in
				the State during the fiscal year that are headed by able-bodied
			 individuals who
				have not attained 63 years of age.(3)The term
				State means the 50 States and the District of Columbia.(e)Limitations on
				authorization of appropriationsFor grants under this title,
				there are authorized to be appropriated to the Secretary
			 $300,000,000 for
				fiscal year 2016 and each succeeding fiscal
				year..VProhibition on
			 funding of abortion501.Prohibition on
			 funding for abortionsNo funds
			 authorized or appropriated by Federal law, and none of the funds in any
			 trust
			 fund to which funds are authorized or appropriated by Federal law, shall
			 be
			 expended for any abortion.502.Prohibition on
			 funding for health benefits plans that cover abortionNone of the funds authorized or appropriated
			 by Federal law, and none of the funds in any trust fund to which funds are
			 authorized or appropriated by Federal law, shall be expended for health
			 benefits coverage that includes coverage of abortion.503.Prohibition on
			 tax benefits relating to abortionFor taxable years beginning after the date
			 of the enactment of this section, no credit shall be allowed under the
			 internal
			 revenue laws with respect to amounts paid or incurred for an abortion or
			 with
			 respect to amounts paid or incurred for a health benefits plan (including
			 premium assistance) that includes coverage of abortion.504.Construction
			 relating to separate coverageNothing in this title shall be construed as
			 prohibiting any individual, entity, or State or locality from purchasing
			 separate abortion coverage or health benefits coverage that includes
			 abortion
			 so long as such coverage is paid for entirely using only funds not
			 authorized
			 or appropriated by Federal law and such coverage shall not be purchased
			 using
			 matching funds required for a federally subsidized program, including a
			 State's
			 or locality's contribution of Medicaid matching funds.505.Construction
			 relating to the use of non-Federal funds for health coverageNothing in this title shall be construed as
			 restricting the ability of any non-Federal health benefits coverage
			 provider
			 from offering abortion coverage, or the ability of a State or locality to
			 contract separately with such a provider for such coverage, so long as
			 only
			 funds not authorized or appropriated by Federal law are used and such
			 coverage
			 shall not be purchased using matching funds required for a federally
			 subsidized
			 program, including a State's or locality's contribution of Medicaid
			 matching
			 funds.506.Treatment of
			 abortions related to rape, incest, or preserving the life of the
			 motherThe limitations
			 established in this title shall not apply to an abortion—(1)if the pregnancy
			 is the result of an act of rape or incest; or(2)in the case where
			 a woman suffers from a physical disorder, physical injury, or physical
			 illness
			 that would, as certified by a physician, place the woman in danger of
			 death
			 unless an abortion is performed, including a life-endangering physical
			 condition caused by or arising from the pregnancy itself.